Citation Nr: 9924180	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to permanency of the 100 percent schedular 
evaluation for post-traumatic stress disorder (PTSD).

2.  Timeliness of Notice of Disagreement (NOD) as to the 
issue of entitlement to an earlier effective date for the 
award of a 100 percent schedular evaluation for PTSD.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1964 to April 
1975.  His service awards and decorations included the Combat 
Infantryman Badge, the Purple Heart Medal with 1st Oak Leaf 
Cluster, and the Bronze Star Medal.  

The instant appeal as to the permanency claim arose from a 
February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Jackson, Mississippi, 
which determined that the 100 percent evaluation for PTSD was 
not considered permanent as there was a likelihood of 
improvement.  The issue of timeliness of appeal arose from a 
September 1996 rating decision which awarded service-
connection and a 100 percent disability rating for PTSD, 
effective December 22, 1995.  The instant appeal as to the 
special monthly compensation claim arose from an October 1998 
rating decision which denied a claim for special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  The veteran and his spouse 
testified at a personal hearing before the undersigned member 
of the Board sitting at Jackson in June 1999.

The claims for entitlement to special monthly compensation 
based on the need for regular aid and attendance or at the 
housebound rate and timeliness of the NOD as regards the 
claim for an earlier effective date for the award of a 100 
percent schedular evaluation for PTSD are discussed in the 
REMAND section below which follows the ORDER in this case.


FINDING OF FACT

The competent evidence does show that the veteran's service-
connected PTSD is reasonably certain to continue to produce 
total disability throughout his lifetime and that the 
probability of permanent improvement under treatment is 
remote.


CONCLUSION OF LAW

The criteria required to establish permanence of the 100 
percent evaluation for PTSD are met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.340(b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the facts of this case, the Board finds that the 
appellant satisfied his initial burden of submitting a well-
grounded claim for permanency because he has submitted 
medical evidence that his PTSD is permanently and totally 
disabling.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v 
Derwinski, 1 Vet.App. 78 (1990).  That is, he has presented a 
claim which is plausible.  

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Service medical records, recent VA treatment records, and 
several VA examinations have been obtained.  He has not 
asserted that there are any missing, relevant records.  For 
these reasons, and in light of the favorable decision in this 
matter, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

During his June 1999 hearing, the veteran testified that he 
was entitled to a permanent and total rating for PTSD because 
his symptoms were worsening and his medication had recently 
been increased.  He also testified that he had not been told 
by any of his treating physicians that his PTSD was going to 
improve.  The veteran's spouse also testified that she had 
accompanied the veteran to all his VA appointments and that 
his health care providers never indicated that his PTSD would 
improve.  On the contrary, she testified that they were told 
by health care providers that his disability was permanent in 
nature.  She stated that the veteran's PTSD was worsening, 
not improving, in her observation.

The veteran supported his contentions with VA medical 
records.  The hospitalization discharge summary from the 
veteran's period of hospitalization from December 22, 1995, 
to January 12, 1996, at a VA Medical Center (MC) noted that 
the veteran was "totally and permanently disabled secondary 
to post-traumatic stress disorder."  In addition, an August 
1998 therapy note written by M. B. Cannell, M. D., stated 
that "[a]t this time, my opinion is that this patient's 
post-traumatic stress disorder has reached a permanent and 
total level of impairment (100% permanent and total)."

In addition, the veteran's most recent VA PTSD examination 
report in January 1997, which was performed by the same 
examiner that had examined the veteran in early 1996, 
indicated that there had been no improvement of his PTSD 
under treatment.  The examiner concluded that "there has 
been no real change in his condition over the past year."  
It was noted that the veteran "suffer[s] from severe 
symptoms of post-traumatic stress disorder and leads a life 
of social isolation with little constructive activity."

The law provides that a veteran is entitled to "permanence 
of total disability . . . when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person."  38 C.F.R. § 3.340(b) (1998).  "Diseases and 
injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote."  Id.  

The Board finds that the record includes competent medical 
evidence, detailed above, that the veteran has total 
disability due to PTSD which is reasonably certain to 
continue throughout his life and that the probability of 
permanent improvement under treatment is remote.  Based on 
its review of the relevant evidence in this matter, it is the 
decision of the Board that the appellant should be given the 
benefit of the doubt with respect to his claim for 
entitlement to permanency of the 100 percent evaluation for 
PTSD.

Accordingly, the Board finds that entitlement to permanency 
of the 100 percent evaluation for PTSD is warranted.


ORDER

Entitlement to permanency of the 100 percent evaluation for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The veteran asserts that he should be afforded an effective 
date earlier than December 22, 1995, for the award of a 100 
percent disability rating for PTSD.  He believes the 
effective date should be the date of his separation from 
service since PTSD was incurred in service.  He also asserts 
that entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound rate 
is warranted as he requires daily assistance and for all 
intents and purposes is housebound.

As regards the earlier effective date claim, in a September 
1996 rating decision the veteran was awarded service 
connection for PTSD, and a 100 percent disability evaluation 
was assigned, effective December 22, 1995.  The veteran was 
notified of this determination by letter dated September 23, 
1996.  In an appeal to the Board (VA Form 9) dated February 
16, 1998, the veteran's attorney requested an earlier 
effective date for PTSD.

Pertinent VA law provides one year from the date of mailing 
of the notice of an initial determination of a claim in which 
to file a notice of disagreement (NOD), thus the NOD was 
timely.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (1998).  Absent evidence of a postmark, it is 
presumed that any written document required to be "filed 
within a specified period of time", which includes an NOD, 
was mailed 5 days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
See 38 C.F.R. § 20.305 (1998).  As there is evidence that the 
date of actual receipt of the NOD by the RO was February 19, 
1998, the NOD postmark date is presumed to be February 16, 
1998, when the document was dated by the veteran.  Thus, it 
appears that the appellant's NOD was not filed within one 
year after the date on which notice of the RO decision was 
mailed, and, accordingly, that the NOD was not timely filed, 
thereby depriving the Board of jurisdiction to consider the 
merits of the appeal.

This jurisdictional issue was raised sua sponte by the Board.  
In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") recently held that a 
determination of the timeliness of an NOD is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive a 
Statement of the Case (SOC).  Marsh v. West, 11 Vet. App. 468 
(1998)(citing 38 C.F.R. §§ 19.34, 20.101(c) (1997); 
38 U.S.C.A. §§ 7104(a), 7105(b)(1) (West 1991)).  The 
appellant has not received an SOC on the issue of timeliness 
of his NOD as regards the earlier effective date claim.  
Under the requirements of Bernard v. Brown, 4 Vet.App. 384 
(1993), and Sutton v. Brown, 9 Vet.App. 553 (1996), the 
appellant must be afforded an opportunity to submit evidence 
or argument on the timeliness question.  Accordingly, under 
Marsh, a remand is required.

As noted above, in an October 1998 rating decision, the RO 
denied a claim for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate.  The veteran was notified of the 
decision by undated letter.  The Board construes portions of 
the written statement made by the veteran's attorney, dated 
October 15, 1998, as a timely notice of disagreement with the 
denial of special monthly compensation in the October 1998 
rating decision.  38 C.F.R. § 20.302(a) (1998).

Since the veteran has placed the issue of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate in appellate 
status, a remand is necessary in order to issue an SOC on 
that issue.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

In light of the foregoing, these issues are REMANDED to the 
RO for the following:

1.  The veteran should be contacted, 
through his attorney, and notified of his 
right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness and/or 
adequacy of his appeal on the issue of 
entitlement to an earlier effective date 
for the award of a 100 percent rating for 
his PTSD.  He should be informed of his 
right to request a hearing on the matter 
if he so desires.

2.  After the development in #1 has been 
completed, the RO should issue an SOC on 
the issue of timeliness and/or adequacy 
of his appeal as regards the claim for 
entitlement to an earlier effective date 
for the award of a 100 percent rating for 
his PTSD.  The SOC should contain a 
summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.201, 20.302).  See 38 C.F.R. 
§ 19.29 (1998).

3.  The RO should issue an SOC in 
connection with the issue of entitlement 
to special monthly compensation based on 
the need for regular aid and attendance 
or at the housebound rate.

4.  The veteran is reminded that he has 
yet to perfect an appeal as to the 
October 1998 rating decision which denied 
entitlement to special monthly 
compensation based on the need for 
regular aid and attendance or at the 
housebound rate by filing a timely appeal 
statement (VA Form 9) in response to the 
statement of the case to be issued 
pursuant to this remand.

Following completion of the above action and the issuance of 
additional SOCs, the case should be returned to the Board for 
further appellate consideration, as appropriate.  No action 
is required of the appellant until he receives further 
notice.

This REMAND is to ensure the appellant is afforded due 
process of law.  The Board intimates no opinion as to the 
final outcome warranted as to the issues addressed in this 
REMAND.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

